ACCEPTED
                                                                                           12-14-00345-cr
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     4/30/2015 1:13:31 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                                    NO. 12-14-00345-CR

REBECCA LYNN BARKER                          §         IN THE COURT OF APPEALS
                                                                    FILED IN
Appellant                                    §                    12th COURT OF APPEALS
                                                                       TYLER, TEXAS
                                             §                    4/30/2015 1:13:31 PM
V.                                           §         12th   COURT OFCATHY
                                                                         APPEALS
                                                                               S. LUSK
                                             §                             Clerk
THE STATE OF TEXAS                           §
Appellee                                     §         TYLER, TEXAS

          APPELLANT'S REQUEST FOR EXTENSION TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Appellant before this Court, and Defendant in the Trial Court
in Cause Number before the 2nd Judicial District Court, Cherokee County, Texas,
and files this her Motion for Extension to File Brief, pursuant to Rules 10.5(b) and
38.6 (d) of the Texas Rules of Appellate Procedure, and for same would show unto
the Court as follows, to-wit:
                                            I.
First Motion:
      This is Appellant first motion for extension of the deadline for the filing of
Appellant’s Brief.
                                            II.
Original Brief Deadline:
      Appellant’s Brief was due to be filed on or before April 28, 2015.
                                           III.
Life Sentence for Murder:
      Counsel would show that Appellant was convicted of murder on a plea of
guilty and was assessed a life sentence by the jury.



                                1
                                         IV.
11Volumes of Reporter’s Record:
      Nancy Adams, the Court Reporter for the Trial Court, provided eleven
volumes of the record.
                                         V.
Counsel’s Work & Schedule:
      Counsel would show that he is a solo practitioner without staff and carries
active files involving civil and criminal actions in multiple counties.     Further,
Counsel would show that he has been working on the appeal of the sexual assault
conviction in Sanchez v. State, Cause No.: 12-14-00324-CR during the same time as
Counsel was worker on the subject appeal.
      Further, Counsel would show that during the preparation time for the Brief
leading up to the April 28th brief filing deadline, Counsel prepared for and
participated in the criminal prosecution case of State v. Ricky Franklin, Cause No.
19088 before the 2nd Judicial Court with jury selection beginning on April 20th and
the case concluding on April 28th.
                                         VI.
Insufficient Time to Complete Brief:
      Counsel would show that based upon the above and forgoing, that he has had
insufficient time within which to complete the Brief.
                                         VII.
Requested Relief:
      Counsel requests that the deadline for filing Appellant’s Brief be extended to
May 22, 2015. The subject request for extension is not sought for delay, but only
that justice may be done.



                             2
                                         VIII.
Conference:
      Counsel would show that he conferred with opposing counsel and this Request
is presented as UNOPPOSED.
                                          IX.
Word Count Certificate:
      Counsel certifies that WORD format character count is 486.
                                                                              Digitally signed by Sten M. Langsjoen

                                                  Sten M. Langsjoen DN: cn=Sten M. Langsjoen, o, ou,
                                                                    email=sten@langsjoenlaw.com, c=US
                                                 _______________________________
                                                                              Date: 2015.04.30 13:07:31 -05'00'


                                                 STEN M. LANGSJOEN
      WHEREFORE, PREMISES CONSIDERED, counsel requests that this
Motion be granted.
                                                 Respectfully submitted,
                                                 Sten M.           Digitally signed by Sten M. Langsjoen
                                                                   DN: cn=Sten M. Langsjoen, o, ou,

                                                 Langsjoen
                                                                   email=sten@langsjoenlaw.com, c=US
                                                                   Date: 2015.04.30 13:07:50 -05'00'
                                                 _______________________________
                                                 STEN M. LANGSJOEN
                                                 Attorney for Appellant
                                                 P.O. Box 539
                                                 Tyler, Texas 75710
                                                 Telephone: (903) 531-0171
                                                 Telefax: (903) 531-0187
                                                 TBA # 11922800

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by certified
mail, return receipt requested, and/or by "fax" transmission and/or by hand-delivery
to District Attorney, Cherokee County, Texas, on this 30th day of April, 2015.
                                                                            Digitally signed by Sten M. Langsjoen

                                                  Sten M. Langsjoen         DN: cn=Sten M. Langsjoen, o, ou,
                                                                            email=sten@langsjoenlaw.com, c=US
                                                 ____________________________
                                                                            Date: 2015.04.30 13:08:15 -05'00'


                                                 STEN M. LANGSJOEN



                              3